Name: Commission Regulation (EC) No 685/94 of 28 March 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3. 94 Official Journal of the European Communities No L 84/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 685/94 of 28 March 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 233/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3), as amended by Regulation (EC) No 427/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . O OJ No L 30, 3 . 2. 1994, p . 9 . (3) OJ No L 328 , 29. 12. 1993, p. 73 . (4) OJ No L 55, 26. 2. 1994, p. 36. No L 84/2 Official Journal of the European Communities 29 . 3. 94 ANNEX to the Commission Regulation of 28 March 1994 fixing die import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 14 from 4 to 10 April 1994 Week No 15 from 11 to 17 April 1994 Week No 16 from 18 to 24 April 1994 Week No 17 from 25 April to 1 May 1994 0104 10 30 (') 83,402 82,541 81,315 80,403 0104 10 80 (') 83,402 82,541 81,315 80,403 0104 20 90 (') 83,402 82,541 81,315 80,403 0204 10 00 0 177,450 175,620 173,010 171,070 0204 21 00 0 177,450 175,620 173,010 171,070 0204 22 10 0 124,215 122,934 121,107 119,749 0204 22 30 0 195,195 193,182 190,311 188,177 0204 22 50 0 230,685 228,306 224,913 222,391 0204 22 90 0 230,685 228,306 224,913 222,391 0204 23 00 0 322,959 319,628 314,878 311,347 0204 50 11 0 177,450 175,620 173,010 171,070 0204 50 13 0 124,215 122,934 121,107 119,749 0204 50 150 195,195 193,182 190,311 188,177 0204 50 19 0 230,685 228,306 224,913 222,391 0204 50 31 0 230,685 228,306 224,913 222,391 0204 50 39 0 322,959 319,628 314,878 311,347 0210 90 11 0 230,685 228,306 224,913 222,391 0210 90 19 0 322,959 319,628 314,878 . 311,347 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.